         Case 1:96-cr-00317-DC Document 209 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :

               - against -                :           ORDER

RICARDO MORALES,                          :           96 Cr. 317 (DC)

                        Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            By letter dated December 4, 2020 from his new

attorney, Defendant Ricardo Morales requests permission to file

a supplemental compassionate release motion.           Dkt. No. 208.     The

request is granted.       Counsel for Mr. Morales is directed to file

a supplemental compassionate release motion by January 29, 2021.

The Government shall file opposition papers, if any, by February

12, 2021.     The Court notes that Mr. Morales has also filed a

motion pursuant to 28 U.S.C. § 2255.          The Court will defer

decision on that motion until Mr. Morales's compassionate

release motion is fully submitted.

            SO ORDERED.

Dated:      New York, New York
            January 15, 2021

                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation
